DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 12-14 are objected to because of the following informalities:
Claim 12: “in the cross section perpendicularly to” should read -- in the cross section perpendicular to--.
Claim 13: “wherein the first conductor elements and/or conductor elements are formed as winding bars of an electrically conductive material” should read -- wherein the first conductor elements and/or second conductor elements are formed as winding bars of an electrically conductive material.—
Claim 14: “wherein in the cross section perpendicularly to an axial direction” should read -- wherein in the cross section perpendicular to an axial direction--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation " at least one of a first plastic material, a second plastic material, a third plastic material, or a fourth plastic material is a thermoplastic, and at least one of the first plastic material, the second plastic material, the third plastic material, or the fourth plastic material is a thermosetting plastic.” There is insufficient antecedent basis for this limitation in the claim as only one plastic was originally claimed. Examiner will interpret limitation with no weight.
Claim 17 recites “at least one of the first, second, third, or fourth plastic materials have identical heat conductivities; and/or at least two plastic materials or all of the first, second, third, or fourth plastic materials, each have different heat conductivities, and at least one of the first, second, third, or fourth plastic materials have different heat conductivities.” There is insufficient antecedent basis for this limitation in the claim as only one plastic was originally claimed. Examiner will interpret limitation with no weight.
Claim 18 recites “at least one of the first, second, third, or fourth plastic materials are identical materials; and/or at least one of the first, second, third, or fourth plastic materials are different materials.” There is insufficient antecedent basis for this limitation in the claim as only one plastic was originally claimed. Examiner will interpret limitation with no weight.
Claim 19 recites “wherein a heat conductivity of the plastic or of the first, second, third, or fourth plastic materials amounts to at least 0.5 W/mK or at least 1 W/mK.” There is insufficient 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7, 10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (JPH10271738; English Machine Translation Attached).
In claim 1, Murakami discloses an electric machine (70) for a motor vehicle (Fig. 5-9, the electric machine (70) comprising: a rotor (73) rotatable about an axis of rotation (72), by which an axial direction of the electric machine is defined; a stator (71) including electrically conductive stator windings (71b); at least one cooling passage (67A) that can be flowed through by a coolant (L; [0028]) for cooling stator windings (71b); and an insulating body (61), wherein the stator (71) includes stator teeth (71a) extending along the axial direction and arranged spaced from one another along a circumferential direction of the rotor (73), wherein the stator teeth (71a) project from a stator body (annular portion of 71) of the stator (71) radially to the inside and carry the stator windings (71b), wherein between two stator teeth (71a) that are adjacent in the circumferential direction an intermediate space (space 
In claim 2, Murakami discloses wherein the insulating body (61) includes at least one separating wall (radial extension of 61) of the plastic, which subdivides the body interior (slot between 71a) into the at least one winding zone (71b) and into the at least one passage zone (portion having 67A).
In claim 4, Murakami discloses two winding zones (two respective 71b) arranged adjacent to one another in a cross section perpendicular to the axial direction, wherein: the two winding zones (respective 71b) are separated from one another by a phase insulation of the plastic (61), and the phase insulation is formed by a separating wall (radial extension of 61) of the insulating body (61).
In claim 5, Murakami discloses wherein: the insulating body (61) is an injection molded part ([0019-0020]).
In claim 7, Murakami discloses wherein the axial direction of the insulating body (61) extends parallel to the axial direction of the electric machine (70).
In claim 10, Murakami discloses wherein: the insulating body (61) includes two winding zones (portion having respective 71b) arranged adjacent to one another in a cross section perpendicularly to the axial direction, and the two winding zones (portion having respective 71b) are separated from one another by a phase insulation of the plastic (61).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JPH10271738; English Machine Translation Attached) in view of Marvin et al. (US 2014/0300220).
In claim 11, Murakami teaches the machine of claim 4; furthermore Murakami teaches wherein the electrically conductive stator windings include first conductor elements (71b) and second (respective 71b) conductor elements; wherein the first conductor elements (71b) are arranged in a first winding zone (zone having 71b) of the winding zones, and are electrically connected to one another for the purpose of connection to a common first phase of an electrical power source (see NOTE); and in that the second conductor elements (respective 71b) are arranged in a second winding zone (respective zone having respective 71b) and are electrically connected to one another for the purpose of connection to a common second phase of the electrical power source (see NOTE).
NOTE: The recitations “for the purpose of connection to a common first phase of an electrical power source” and “for the purpose of connection to a common second phase of the electrical power source” are intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Murakami does not teach wherein the stator winding is part of a distributed winding. 
However, Marvin teaches a machine (Fig. 1-4) wherein stator windings (2, 3) are part of a distributed winding ([0029]).
Therefore in view of Marvin, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Murakami to have stator 
	In claim 12, Murakami as modified teaches the machine of claim 11; furthermore Murakami teaches wherein in the cross section perpendicular to an axial direction at least one first conductor element  (71b) and at least one second conductor element (respective 71b) are surrounded by the plastic (61).
	In claim 13, Murakami as modified teaches the machine of claim 11; furthermore Murakami teaches wherein the first conductor elements (71b) and second conductor elements (respective 71b) are formed as winding bars of an electrically conductive material (coils of a stator are inherently formed of an electrically conductive material).
In claim 14, Murakami as modified teaches the machine of claim 13, with the exception of wherein in the cross section perpendicular to an axial direction at least one winding bar, or all winding bars, has/have a geometry of a rectangle with two narrow sides and two wide sides.
However, Marvin further teaches wherein (Fig. 1-7) in the cross section perpendicular to an axial direction all winding bars (26) have a geometry of a rectangle with two narrow sides and two wide sides ([0036]).
Therefore further in view of Marvin, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Murakami to have all winding bars having a geometry of a rectangle with two narrow sides and two wide sides, in order to provide an efficient large voltage machine in which the windings can be cooled (Marvin; [0008-0009]), and since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).

However, Marvin further teaches (Fig. 1-7) wherein in a stator body (24, 25) one cooling passage (32) and additional cooling passage (33) are formed.
Therefore further in view of Marvin, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Murakami to have an additional cooling passage formed, in order to provide an efficient large voltage machine in which the windings can be cooled (Marvin; [0008-0009; 0036]).
Allowable Subject Matter
Claims 6 and 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 6: “wherein: the insulating body is arranged in the intermediate space, extends along an entire intermediate space length measured along the axial direction of the electric machine, and includes two passage zones, which in a cross section perpendicularly to the axial direction of the electric machine are arranged in a radially inner and in a radially outer end portion of the intermediate space, and in a first passage zone a first cooling passage and in a second passage zone a second cooling passage is formed.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sawada et al. (US 9300179) teaches a motor having a stator with an insulator having a spacer separating winding zones.
Huang et al. (US 10826345) teaches a motor having a stator with an insulation body surrounding a winding zone, the winding zone having conductors, and a cooling zone having a cooling passage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/               Examiner, Art Unit 2832